DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting part” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenkrans (US2643614A), hereafter R1.
Regarding claims 1-2, R1 discloses a laundry treating apparatus (Fig.1) comprising: a water supply pipe (Fig.1 ref 7 which connects to Fig.2 ref 21) to supply water to an inside of the clothes treating apparatus; a water discharge pipe (Col.2 lines 21-22, see also Fig.1 pipe portion below ref 15 and corresponding connection in Fig.2 under ref 19) configured to discharge water from the clothes treating apparatus; a pump assembly (Fig.1 ref 12, including refs 14-16) configured to generate flow of water inside the water supply pipe or inside the water discharge pipe using rotation of a motor (Col.2 lines 30-32); the flow of water is generated only in the water supply pipe or only the water discharge pipe depending on a rotational direction of the motor (See Fig.2 clutch ref 35 engaging based on rotation, Col.3 line 56 to Col.4 line 23 also Col.2 lines 30-32); a wheel (Fig.2 combination of portion from ref 34 to ref 35 including ref 35 and shaft region therein) configured to be rotated by the motor; a pair of clutches (Fig.2 ref 25) provided on opposite sides of the wheels, respectively, each of the pair of clutches having a 
Regarding claim 17, R1 teaches the apparatus of claim 2, wherein the impeller comprises a first impeller (see Fig.2 ref 24 in conjunction with Col.2 lines 37-53) that communicates with the water supply pipe (Figs.1-2 ref 16 communicating with ref 7) and a second impeller communicates with the water discharge pipe (Figs.1-2 ref 15 connected to drain pipe on lower left, see also Col.3 lines 56-65). The first and second impeller are not rotated at the same time as they each side is operated by an engaged clutch that can only engage one at a time (Col.3 line 56 – Col.4 line 24).
Claim(s) 1 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US20090320213A1).
Regarding claim 1, Lee discloses a washing machine (Fig.3) comprising: a water supply pipe (Fig.3 ref 111); a water discharge pipe (Fig.3 ref 108b); a bi-directional pump (Fig.3 ref 110 
Regarding claim 16, Lee teaches the apparatus of claim 1, wherein there is a steam supply device to supply steam into the tub (see Fig.12 ref S6, also [0016], for the sake of clarity see Figs.7-8 ref 250); and a heater (for clarity see Figs.7-8 ref 255) which generates the steam thereby indirectly heating the air which is supplied to the tub as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkrans (US2643614A) as applied to claim 2 above, in further view of Kim et al. (US20160251794A1), hereafter R1 and Kim respectively.
Regarding claim 3, R1 teaches the apparatus of claim 2 further comprising: a first clutch (Fig.2 ref 35 on the right) and a second clutch (Fig.2 ref 35 on the left) provided on either side of the wheel. R1 does not teach the connecting part having first and second arms, however the use of connecting elements between a clutch and a secondary rotational member are known in the art as evidenced by Kim.
Kim discloses a washing machine that utilizes a motor and clutch for generation and transfer of torque to desired elements (abstract). Kim discloses a known way of coupling a clutch (Fig.4 ref 170) and rotating member (Fig.4 ref 180) using grooves and protrusions (see Fig.5) that allow for smooth coupling [0316] and engagement of the clutch. Since the protrusions and grooves extending from the rotating member and the clutch are slender in comparison to the main part of the aforementioned elements, they read on arms. Kim and R1 are analogous in the art of laundry apparatuses.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the connecting part and clutch of R1 to utilize the protrusions and grooves, as disclosed by Kim, in order to allow for smooth coupling of the connecting part to the clutch (Kim [0316]). Thus, the modification would provide at least a first and second connecting .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkrans (US2643614A) as applied to claim 1 above, I further view of Lee et al. (US20110154866A1), hereafter R1 and L1 respectively.
Regarding claim 16, R1 teaches the apparatus of claim 1, but does not teach the presence of a steam supply device or heat pump. However such features are known in the art as evidenced by L1.
L1 discloses a washing machine (Fig.1, [0003]) comprising a steam generator (Fig.2 ref 40 also abstract) and a heater (Fig.2 ref 24) that supplies hot air into the tub [0041]. The hot air allows for drying of laundry [0041] and the steam allows for sterilization and reduction wrinkles [0043]. L1 and R1 are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of R1 to include a steam generator and hot air supply device, including heater, in order to disinfect and dry laundry while preventing wrinkles (L1 [0041, 0043]).
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As the closest prior art appears to be Rosenkrans (US2643614A) in view of Kim et al. (US20160251794A1), however the combinations of references do not teach or suggest all the limitations of claim 4. There does not appear to be any reference, on the record, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE102015209529A1 and JPH03222894A appear to both disclose the entirety of claim 1, for further explanation see NPL submitted by applicant on 12/02/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711